Sanders, J.
(concurring) — Assuming the single subject rule expressed in Wash. Const, art. II, § 19 (“No bill shall embrace more than one subject, and that shall be expressed in the title.”) applies to initiatives,1 I agree this initiative embraces more than a single subject.
The state claims the initiative does not violate the single subject rule because the initiative in fact has only a single subject, i.e., the limitation of taxes. Although the initiative *829certainly does that, it does something else as well: It purports to exempt from property tax “any legal obligation to pay the portion of property taxes attributable to any increase in value of property (other than for new construction or manufacture) over its 1999 valuation level, plus the lesser of 2% per year or inflation,” Laws of 2001, ch. 2, § 3(1); as well as a similar exemption for new construction, id. § 3(2); and maintenance improvements, id. § 4. Although property owners with rapidly appreciating property would no doubt benefit from these exemptions, those whose property did not appreciate as rapidly, or depreciated, would experience a correspondingly higher tax burden. Therefore this feature of the initiative does not limit or reduce taxes, it reallocates taxes, which in my view is a wholly different subject from those provisions of the ordinance which truly do limit taxation.
For these reasons I concur in the judgment of this court that 1-722 does not pass constitutional muster.

 This is likely an unwarranted assumption. See Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 259-63, 11 P.3d 762 (2000) (Sanders, J., dissenting). However, neither party in this case challenges the applicability of article II, section 19, to initiatives, so that issue is really not before us.